 
Exhibit 10.13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CONSULTING AGREEMENT made this 1st day of September 2011








BETWEEN:


Golden Phoenix Minerals, Inc.
(the “Company” or “GPXM”)
of
1675 East Prater Way, Suite 102, Sparks, Nevada 89434
and
Robert P. Martin
(the “Consultant”)
of
17000 Wedge Parkway, #2125, Reno, NV 89511
AGREEMENT:


WHEREAS:


A.
The Company is in the business of mining exploration and development and as
such, desires to confirm the appointment of the Consultant to the position of
Chairman of the Board of Directors of the Company (“Board”) per the terms of
this Agreement;



B.
Consultant and Company had previously entered into that certain Employment
Agreement dated March 8, 2006, as amended by that certain Addendum to Employment
Agreement dated January 31, 2007 (collectively, referred to herein as the
“Employment Agreement”), pursuant to which Consultant was previously employed in
various executive positions within the Company, including most recently as
President;



C.
Consultant and Company agreed upon certain changes in executive positions,
including Consultant’s resignation as President effective March 15, 2011;



D.
Both parties agree to set forth their obligations hereunder and all particulars
as related to their relationship.



1.         Definitions:


        In this Agreement save where the context otherwise requires:


 
1.1
“Services” means the services to be provided by the Consultant to the Company as
specified in Article 4 of this Agreement.

 
 
1.2
“$” means United States dollars.

 
 
1.3
“Appointment” means the appointment of the Consultant by the Company under this
Agreement.


 
1

--------------------------------------------------------------------------------

 

1.4       “Confidential Information” shall include any information relating to
the Company, its clients, partners, suppliers and their terms of business,
details of projects, results of operations, business plans, data, negotiated
prices charged to and the terms of business with customers, marketing plans and
sales forecasts, financial information, results and forecasts (to the extent
that these are not included in published audited accounts), details of employees
and officers and of the remuneration and benefits paid to them, information
relating to research activities, inventions, secret processes, designs, formulae
and product lines, any information which the Consultant  is told in confidence
by customers, suppliers or other persons.


 
1.5
The “Non-compete Period” includes the period during the Consultant's services
with the Company and for twelve (12) months thereafter.



2.          Appointment


 
2.1.
Irrespective of the date of signing this Agreement, the parties hereby agree
that this Agreement shall be effective as of March 15, 2011 (“Effective
Date”).  Company and Consultant hereby acknowledge and confirm Consultant’s
resignation as President as of the Effective Date, and further ratify and
confirm Consultant’s continued appointment as Chairman of the Board.  Consultant
further resigns from any and all other positions with the Company other than as
set forth herein, including, but not limited to, as Secretary of the Company,
effective as of the date of this Agreement.

 
 
2.2.
Company and Consultant understand and agree that Consultant’s engagement may be
terminated by Company or Consultant at any time with or without notice and with
or without cause.  This Agreement shall continue in effect until such time as
this Agreement is terminated as provided herein or Consultant’s successor in the
position of Chairman is duly appointed.

 
 
2.3.
The Consultant shall comply with all laws, rules or codes of conduct in force
from time to time required by any regulatory body in relation to the business of
the Company or the status of the Consultant or which the Company shall
reasonably determine are necessary for the proper functioning of its business.
The Consultant shall also comply with all Company policies that are applicable
from time to time and as amended from time to time.



3.        Attention to the business of the Company


3.1      During the continuance of this Agreement the Consultant shall devote
such time and attention to the business of the Company as is required to fulfill
the term of the engagement, and as more particularly required by the Company
pursuant to Article 4 and Appendix 1 of this Agreement.


4.        Service


4.1      The Consultant shall report to the Board of the Company or to such
other persons as the Company may designate in writing from time to time.


4.2      The Consultant shall serve as, and perform the duties of Chairman of
the Company with such duties, authority and responsibilities as are normally
associated with and appropriate to such a position, including as set forth in
Appendix 1 attached hereto and incorporated herein by reference.

 
2

--------------------------------------------------------------------------------

 

4.3           The Company may provide any direction given to the Consultant, in
writing.  More particularly, however, the Consultant shall devote such time as
is required to fulfill his duties and responsibilities to the Company. The
Consultant shall disclose any outside directorships, consulting or other
business positions currently held in Appendix 2 of this agreement and receive
approval of the Board of any subsequent directorships.  Notwithstanding, the
Consultant shall be permitted to serve on boards of other companies and to
receive and retain remuneration in respect to such activities, it being
expressly understood and agreed however that the Consultant’s continuing service
on such boards, or association with other companies with which he is otherwise
associated shall be deemed not to be in conflict with, nor interfere with his
performance of his duties and responsibilities as Chairman under this Agreement.


4.4          Consultant will act as an independent contractor in the performance
of his duties under this Agreement.  Accordingly, Consultant will be responsible
for payment of all federal, state, and local taxes, if any, on compensation paid
under this Agreement, including income and social security taxes, unemployment
insurance, and any other taxes, and any and all business license fees as may be
required.  This Agreement neither expressly nor impliedly creates a relationship
of principal and agent, or employee and employer, between Consultant and the
Company.  Consultant understands and agrees that this Agreement sets forth the
entire compensation to be paid by the Company to Consultant resulting from the
Services to be performed by Consultant, and that except as specifically set
forth under Section 5 below, under no circumstances will Consultant be eligible
for any benefits or rights under any employee benefit plan of the Company,
including without limitation any unemployment or disability benefits, even if a
government agency or taxing authority re-characterizes the relationship between
the parties as an employment relationship.


4.5          Consultant agrees to resign from the Board and provide a written
voluntary resignation from such position at the request of the Company at any
such time as this Agreement is terminated or Consultant’s successor is duly
appointed; provided, however, that the compensation obligations set forth in
Section 5 have been completely and fully satisfied.


5.        Compensation


5.1           Monthly Consulting Fee.  The Company agrees to pay the Consultant
a consulting fee in the amount of three thousand dollars ($3,000) monthly
commencing as of the Effective Date, without deduction, and shall furnish
Consultant with a form 1099.  The consulting fee will be reviewed by the
Compensation Committee of the Company on an annual basis.  Such amounts accrued
between the Effective Date and the date of mutual execution of this Agreement
shall be payable on the date of this Agreement first above written and on the
same date of each month thereafter during the term of this Agreement.
 
5.2           Director’s Fees.  In addition there will be monthly directors fees
payable as decided by the Board from time to time. These are currently set at
$1,000 per month.
 
5.3           Debt Settlement.  That certain outstanding promissory note
(“Note”) in Consultant’s favor made pursuant to the Debt Settlement Agreement
between Company and Consultant dated April 2, 2010 (the “Debt Settlement
Agreement”), in the principal amount of $215,939.97, plus interest accrued
thereon (as of the Effective Date, the amount due on the Note including
principal and interest accrued thereon totaled $228,487.46), will be paid in
full and fully satisfied by the Company in two (2) lump sum payments in
accordance with the following schedule:  (i) first payment of one half of the
remaining principal, together with accrued interest from the Effective Date,
within ninety (90) days of the date of mutual execution of this Agreement; and
(ii) second payment of all remaining principal, together with accrued interest
from the Effective Date, within one hundred eighty (180) days from the date of
mutual execution of this Agreement.  There shall be a late payment penalty of
$100/day for each day beyond such 90 and 180-day payment dates for the Note,
which late payment shall be paid not later than the next occurring payment of
Consultant’s Monthly Consulting Fee.
 
 
3

--------------------------------------------------------------------------------

 
 
5.3.1           In the event the Company secures any new equity financing
arrangements or engages in any equity raise transactions prior to the Note
payment installment dates, the Company agrees that up to twenty percent (20%) of
the net proceeds received by the Company (up to a maximum of $100,000) shall be
immediately allotted for repayment of the Note.
 
5.3.2           Notwithstanding the foregoing, subject to necessary approvals,
Consultant may elect, in his sole and absolute discretion to convert the sums
due thereunder into shares of the Company’s common stock.
 
5.3.3           The parties acknowledge and agree that the Note shall be amended
to reflect the above terms and the Debt Settlement Agreement shall be deemed
fulfilled and all obligations satisfied upon payment of the Note as set forth
herein.
 
5.4           Stock Options and Bonus.  The Consultant shall be able to
participate in any Company equity incentive plan or stock option scheme as may
be set up from time to time by the Company’s Compensation Committee.


5.4.1             As a one-time bonus, the Company shall grant Consultant the
maximum allowable grant of stock options pursuant to the Company’s 2007 Equity
Incentive Plan of five hundred thousand (500,000) stock options, to be priced at
the fair market value as of the date of Board approval of such option grant.


5.4.2           Notwithstanding the bonus stock option, in addition the Company
shall grant Consultant a stock option exercisable for up to 1,500,000 shares of
the Company’s common stock, with a minimum expiration date of three (3) years
from the date of this Agreement, subject to standard vesting provisions and
exercisable at a price per share to be determined at the date of Board approval
of such grant as the fair market value based on the closing price of a share of
Company common stock as quoted on the OTC Bulletin Board; subject, however, to
Board approval and to Consultant complying with and providing the full release
and acknowledgment contained in Section 12.


5.4.3           In the event that the Company merges with or is acquired by
another entity, all options granted by the Company shall become immediately
vested in the Consultant in accordance with the provisions of this Agreement,
but no later than the termination date of this Agreement.


5.4.4     The Company may, in its sole discretion and in order to further the
purposes of this Agreement, accelerate the vesting of shares to the Consultant.

 
4

--------------------------------------------------------------------------------

 



5.4.5           The Parties hereto acknowledge that, subject to compliance with
Rule 144 and such other federal and state securities laws as may be applicable,
the trading restrictions previously governing shares of the Company presently
owned by Consultant have expired and that any restrictive legends appearing on
such shares may be removed by Consultant and are of no further force and
effect.  The Company shall include any qualifying shares held by Consultant in
any registration statement that it files, subject to necessary approvals.  The
options described in this Section 5 shall be adjusted for any stock split that
occurs after the date of this Agreement, so that the options shall not be
increased or diluted on a pro rata basis as a result of such split.


5.5            Consultant shall receive such fringe benefits as are, and that
may be from time to time made available to other Consultants of the Company.


5.6            All fees due as described in this Article 5 shall be payable upon
invoice for so long as the Agreement remains in effect and the Company has the
funds to pay such.


5.7            During the Consultant’s tenure with the Company, the Consultant
shall be eligible to receive a performance bonus in accordance with the
performance-based bonus plans established by the Board for senior Consultant
officers from time to time after taking into account the performance of the
Company and the Consultant and such other facts and circumstances as the Board
may deem appropriate to consider.


5.8            Consultant is entitled to take such time off as vacation as
previously approved by the Chief Executive Officer and is deemed reasonable and
appropriate in furtherance of Consultant’s duties.


5.9            Consultant will not be authorized to make any representation,
contract or commitment on behalf of Company unless specifically requested or
authorized in writing to do so by Company’s Board of Directors.


6.       Confidential Information and Company Documents


6.1     The Consultant shall not, during the term of this Agreement, nor at any
time thereafter:


 
a.
Divulge or communicate Confidential Information to any person, company, business
entity or other organization;



 
b.
Use for its own purposes or for any purposes other than those of the Company,
through any failure to exercise due care and diligence, cause any unauthorized
disclosure of any trade secrets, or Confidential Information relating to the
Company and its business. These restrictions shall cease to apply to any
information, which is or becomes generally available to the public other than as
a result of any act or default on the part of the Consultant.



6.2    Any notes, memoranda, records, lists of customers and suppliers and
employees, correspondence, documents, computers an other disk and tape, data,
project results, plans, maps, codes, designs and drawings and other documents
and material whatsoever  (whether made or created by the Consultant or
otherwise) relating to the business of the Company (and any copies of the same)
and which have come into the possession of the Consultant in relation to this
Agreement:

 
5

--------------------------------------------------------------------------------

 


        a)  Shall be and remain the property of the Company, and;
        b)  Shall be surrendered by the Consultant on demand.


6.3             Upon termination of this Agreement the Consultant shall deliver
up to the Company all Confidential Information and any copies (however stored)
and in relation thereto, and any other property belonging to the Company which
is in the Consultant’s possession.


7.           Non-competition.


7.1           In further consideration of the compensation to be paid to the
Consultant hereunder, the Consultant acknowledges that in the course of his
rendering consulting services with the Company he has become familiar with the
Company’s trade secrets and with other Confidential Information concerning the
Company and its subsidiaries and that his services have been and shall be of
special, unique and extraordinary value to the Company. Therefore, the
Consultant agrees that during the “Non-compete Period” he shall not, without
prior express written consent of the Board, directly or indirectly (whether for
compensation or otherwise) own or hold any interest in, manage, operate,
control, participate in, consult with, render services for, or in any manner
participate in any business engaged in any of the businesses or services
provided by the Company or its Subsidiaries during the rendering of consulting
services with the Company or the Non-compete Period (a “Competing Company”) or
otherwise competing with the businesses of the Company or its subsidiaries,
either as a general or limited partner, proprietor, significant shareholder,
officer, director, agent, employee, consultant, trustee, affiliate or
otherwise.  The Consultant acknowledges that the Company’s and its affiliates’
businesses are conducted nationally and internationally and agrees that the
provisions in this shall operate throughout Canada, the United States and the
world.  Nothing herein shall prohibit the Consultant from being a passive owner
of not more than ten percent (10%) of the outstanding securities of any publicly
traded company that constitutes a Competing Company, so long as the Consultant
has no active participation in the business of such company.
 
8.           Non-Solicitation.


8.1           During the Non-compete Period, the Consultant shall not directly
or indirectly through any other entity (i) induce or attempt to induce any
employee of the Company or any subsidiary to leave the employ of the Company or
such subsidiary, or in any way interfere with the relationship between the
Company or any Subsidiary and any employee thereof, (ii) hire any person who was
an employee of the Company or any Subsidiary at any time during the twenty-four
(24) months preceding the date of termination of the Consultant, or (iii) induce
or attempt to induce any customer, developer, client, member, supplier,
licensee, licensor, franchisee or other business relation of the Company or any
Subsidiary to cease doing business with the Company or such Subsidiary, or in
any way interfere with the relationship between any such customer, developer,
client, member, supplier, licensee or business relation and the Company or any
Subsidiary (including, without limitation, making any negative statements or
communications about the Company or any Subsidiary).
 
6

--------------------------------------------------------------------------------

 
 
9.   Notices


9.1    Any notice required to be given under this Agreement may be given by
sending same by first class registered post addressed to the registered office
of the Company, or addressed to the last known address of the Consultant. Notice
may also be given via facsimile. Any notice given pursuant to this clause other
than by facsimile, shall be deemed to have been received 120 hours after the
time of posting and service thereof shall be sufficiently proved by providing
that the notice was duly dispatched through the post in a prepaid envelope
addressed as aforesaid.


10.     Public Disclosure


10.1           In carrying out the duties of Chairman, the Consultant shall at
all times ensure that all representations and information provided to third
parties do not violate the internal disclosure policies of the Company, and
comply at all times with the rules and regulations of applicable regulatory
authorities, including, without limitation, the Securities and Exchange
Commission.


11.   Indemnity


11.1           The Consultant agrees to indemnify and hold harmless the Company,
against all losses, claims and expenses (including reasonable legal expenses)
incurred by the Company as a result of the gross negligence for professional or
consulting services performed for the Company, excepting therefrom his
activities as a member of the board of directors and as chairman of the board of
directors, or breach of fiduciary duty of the Consultant.


12.   Settlement and Release; Termination of Employment Agreement


12.1            In consideration of the provisions and undertakings contained in
this Agreement, including specifically the option grant award contemplated by
Section 5.4.2, each Party to this Agreement hereby fully, finally,
unconditionally and forever releases and discharges the other Party from any and
all claims, demands, losses, damages, causes of action, debts, liabilities,
obligations, liens, costs, expenses, attorneys’ fees, indemnities, duties, of
any nature, arising from, or relating to the Employment Agreement (including all
amendments, supplements, addenda or other understandings or arrangements
thereto) or to the Consultant’s employment by or services to the Company that
arise from any occurrence prior to the date of this Agreement. Consultant
acknowledges and agrees that the Employment Agreement is null and void and of no
further force or effect as of the Effective Date upon signing this Agreement,
including amounts owed or due, or construed to be owed or due, under the terms
of the Employment Agreement.


 
7

--------------------------------------------------------------------------------

 
 
 
12.2           Consultant acknowledges having read, had the opportunity to be
advised by legal counsel and is familiar with the provisions of this Agreement
and the general release provisions of Section 12.1, which extends to any claims,
demands, losses, damages, causes of action, debts, liabilities, obligations,
liens, costs, expenses, attorneys’ fees, indemnities or duties of any nature
whether now known or unknown, and understand that to the extent any applicable
law provides that a general release does not extend to such claims which the
Consultant does not know or suspect to exist Consultant’s favor at the time of
executing the release, the Consultant hereby expressly waives any and all rights
thereunder. Consultant understands and acknowledges the significance and
consequence of the specific waiver of any such statutory provisions available,
and hereby assumes full responsibility for any damage, losses or liabilities
that hereafter may be discovered.





__________________________________
Consultant
(initials)





13.   Entire Understanding


13.1           This Agreement contains the entire understanding between the
parties in connection with the matters contained and supersedes any previous
agreements and undertakings relating thereto.  For the sake of clarity, this
Agreement shall supersede the Employment Agreement, as amended, and the Debt
Settlement Agreement.


14.   No Waiver


14.1            No waiver delay time or other indulgence granted by either party
hereto or the other in respect of any breach of this Agreement shall in any way
prejudice or affect the rights or remedies of the granting party in relation to
such breach.


15.   Assignment


15.1           This Agreement may not be assigned by the Consultant.


16.   Regulatory Approval


16.1           Certain provisions of this Agreement may be subject to Board,
shareholder, lender and/or regulatory approvals related to the Company, as
necessary.


17.  Applicable Law


17.1           This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada.


[SIGNATURE PAGE IMMEDIATELY FOLLOWS]



 
8

--------------------------------------------------------------------------------

 

IN WITNES WHEREOF, the parties have signed this Agreement as of the dates set
forth below.


Signed and Accepted




COMPANY


____________________________            ____/____/2011
Thomas Klein, Chief Executive
Officer                                                                Dated








CONSULTANT


______________________________        ____/_____/2011
Robert P.
Martin                                                                 Dated



 
9

--------------------------------------------------------------------------------

 







Appendix I


BOARD CHAIR PERSON (DIRECTOR)
 
AUTHORITY/RESPONSIBILITY:
The Board of Directors is the legal authority for the Company
The Chair Person is also responsible and accountable to the membership.
As a member of the Board, a Director acts in a position of trust for the
community and is responsible for the effective governance of the organization.
REQUIREMENTS:
·Commitment to the work of the organization
·Knowledge and skills in one or more areas of Board governance: policy, finance,
programs, and/or personnel
·Willingness to serve on at least one committee
·Attendance at regular  Board Meetings
·A time commitment as necessary to fulfill such role, (includes Board
preparation, meeting, committee and meeting time)
·Attendance at Annual General Meeting
·Be informed of the services provided by the Company and publicly support them
·Prepare for and participate in the discussions and the deliberations of the
Board
·To foster a positive working relationship with other Board members, and the
Company’s  staff
·Be aware and abstain from any conflict of interest
MAJOR DUTIES:
·Preside over and Address Annual General Meeting
·Chair the Board meeting and any other committees as directed by the Board
·Represent the Company at community and business functions
·In conjunction with the Executive Committee, if one exists, set regular Board
meeting agenda
·Ensure Board members receive agenda and minutes in a timely manner
·Adhere to general duties outlined in the board member job description

 
 
10

--------------------------------------------------------------------------------

 

Appendix 2


Outside Directorships, Consulting or Other Positions:


 
-
Rainbow Management Group, Ltd

 
-
Waikiki Beach Activities, Inc.

 
-
Pacific Marine Research (501(c)(3) Non-profit organization)




 
11

--------------------------------------------------------------------------------

 

Amendment to Consulting Agreement


Golden Phoenix Minerals, Inc. (“Company”) and Robert P. Martin (“Consultant”)
hereby agree, as of this 28th day of September 2011, to amend that certain
Consulting Agreement dated September 1, 2011, as follows:


1.           This Amendment and the Consulting Agreement shall be consummated
and become effective upon receipt by Consultant of $23,000.00 via direct deposit
into Consultant’s bank account on September 30, 2011, which payment represents
the consulting fee of $21,000.00 accrued from March of 2011 through September
2011 plus a one-time payment of $2,000.00 for Consultant’s legal expenses
associated with preparation of the Consulting Agreement.


2.           § 4.5 is amended by adding the following:  Before the Company may
request the Consultant’s voluntary resignation, all compensation obligations to
the Consultant set forth in Section 5 must first be satisfied as evidenced by a
signed statement confirming such from Consultant.


3.           § 5.3 is amended as follows:


(a)           Interest shall continue to accrue at the rate of 6% per annum on
the balance of the Note from the Effective Date forward until the Note has been
paid in full.


(b)           The first Debt Settlement payment shall be due and paid to
Consultant via direct deposit into Consultant’s bank account on November 29,
2011 in the amount of $123,971.66.


(c)           The second Debt Settlement payment shall be due and paid to
Consultant via direct deposit into Consultant’s bank account on February 27,
2012 in the amount of $115,933.90, which, in the absence of any outstanding
unpaid amounts, penalties or Fees, shall retire the Note in full.


(d)           In the event of a breach of performance to pay any sums owed when
due as called for in the Agreement, Consultant may declare at his election, all
sums owed to be due and payable together with legal costs incurred by Consultant
in their collection.


4.            The Board has approved the grant of all options to Consultant as
of September 1, 2011.


5.           §  5 is amended by adding thereto the following clarifying
language:


(a)           in § 5.4.3 - In the event that the Consultant is terminated or
resigns, with or without cause, all options granted by the Company shall become
immediately vested in the Consultant in accordance with the provisions of this
Agreement.


 
 

--------------------------------------------------------------------------------

 
 
(b)           in § 5.5 - Such fringe benefits shall include use of Company cell
phone and computer, and reimbursement of expense reports for Company-related
business expenses.


(c)           in § 5.6 - “Fees” are defined as the Monthly Consulting Fee and
Director’s Fee, and do not include the Debt Settlement obligation defined in
Section 5.3.  The Company shall not claim it does not have funds to pay a Fee if
the combined total of all Company accounts and cash on hand exceeds the Fee
owed. Company shall pay past due Fees as soon as funds are restored.


6.           Except as stated herein, all other terms of the Consulting
Agreement shall remain as set forth in Exhibit “A” attached hereto.


COMPANY


_________________________________        9/29/2011
Thomas Klein, Chief Executive Officer


CONSULTANT


________________________________         9/29/2011
Robert P. Martin                                                      



--------------------------------------------------------------------------------